DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8, 9, 11, 16, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the limb" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5, 6, 8, 9, 11, 16, and 19-22 are rejected because they depend from Claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 6, 8, 9, 16, 25, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson (US 2014/0234166).
	With respect to Claim 1, Erickson teaches a limb-stabilization apparatus comprising a limb-receiving container 10 arranged to receive a portion of a limb and to collect blood exited from the limb, and a blood recirculation system (48, 50, 66, 68) configured to recirculate blood from the limb-receiving container to one or more regions of the limb.  See Figures 1-4, 8, 10, and 13; paragraphs [0050-0051], [0056-0060], and [0084]).  Specifically, [0084] teaches that the conduit 66 may split into a plurality of outflow conduits, each being insertible into the limb or to another location on the patient’s body.
	With respect to Claim 2, Erickson teaches a limb-stabilization apparatus comprises a limb-compressing apparatus configured to reduce, restrict, or prevent blood flow in the region of the limb-compressing apparatus.  Specifically, Erickson teaches that the limb-compressing apparatus may be elastic bands (16, 16’, 16’’, 16’’’, 18; Figures 1-4 paragraphs [0050-0051].
	With respect to Claim 3, Erickson teaches that the limb-receiving container 10 is configured to receive a portion of the limb below the limb-compressing apparatus (16, 16’, 16’’, 16’’’, 18).  For example, Figure 1 shows a use case wherein the container 10 is attached via the limb-compressing apparatus above a wound on a patient’s arm. 
	With respect to Claim 5, Erickson teaches that the limb-receiving container 10 comprises and/or defines a sump for collecting blood exited from the limb and/or 
	With respect to Claim 6, Erickson teaches that the blood recirculation system (48, 50, 66, 68) comprises a pump 48 for pumping and/or circulating the blood and wherein the pump is communication with the sump to pump blood contained therein (see Abstract, paragraphs [0047-0049] and [0056-0060], Figures 1-11. 
	With respect to Claim 8, Erickson teaches that the pump 48 is fully capable of recirculating the blood to one or more regions of the limb.  Specifically, [0084] teaches that the conduit 66 may split into a plurality of outflow conduits, each being insertible into the limb or to another location on the patient’s body.  See Figures 1 and 13.
With respect to Claim 9, Erickson teaches that the pump is connectable to one or more cannulae capable of connection to a region of the limb (Figure 13; paragraph [0084]).
With respect to Claim 16, Erickson teaches that the limb-stabilization apparatus may comprise a rigid shell 10 and a weighted bottom, such that the weighted bottom maintains the system in the desired position with the limb suspended and the sump at the bottom (see Figure 8 and [0055]). 
	
With respect to Claim 25, Erickson teaches a method of treating a subject’s limb, comprising placing at least a portion of the limb in a limb-receiving container 10 arranged to reveice a portion of the limb and to collect blood exited from the limb, and recirculating said blood from the limb-receiving container to one or more regions of the limb  See Figures 1-4, 8, 10, and 13; paragraphs [0050-0051], [0056-0060], and [0084]).  

With respect to Claim 33, Erickson teaches the step of applying a limb-compressing apparatus to a region of the limb, the limb-compressing apparatus being configured to reduce, restrict, or prevent blood flow in the region of the limb-compressing apparatus.  Specifically, Erickson teaches that the limb-compressing apparatus may be elastic bands (16, 16’, 16’’, 16’’’, 18; Figures 1-4 paragraphs [0050-0051].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 20, 22, 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson.
With respect to Claim 11, Erickson teaches the apparatus of Claims 1 and 6 as claimed, wherein the apparatus comprises a cannulation router (see the junction between the inlet cannula and the outlet cannulae in Figure 13) configured to guide pumped blood into one or more cannulae, wherein the cannulation router comprises 
However, the examiner takes official notice that it is extraordinarily well known to provide means for selectively opening and closing conduits on a multi-lumen conduits of this type (for example: clamps, stopcock valves, etc.).  In this case, Erickson clearly suggests the need to have a variety of outlet flow configurations [0080-0084].  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Erickson’s conduit section to have a cannulation router disposed thereon, as is commonplace in the art, in order to provide a well-known means for allowing the user to selectively route blood through one or more desired conduits.

With respect to Claim 20, Erickson teaches that the system comprises a plurality of sensors including at least one pressure sensor [0077], but does not specifically teach that the pressure sensor measures pressure within the blood recirculation system.  However, Erickson does teach monitoring the pump speed [0074-0075], which is directly proportional to the pressure generated within the blood recirculation system.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Erickson’s blood recirculation system to have at least one pressure sensor disposed therein in order to measure the blood pressure within the recirculation system, 

With respect to Claim 22, Erickson teaches that the apparatus comprises at least one attachment point (24, 36) that is configured to add blood from an external donor bag when excess blood is needed.  Erickson, however, does not explicitly teach that the external donor bag is provided with the limb-stabilization apparatus.  
However, Erickson’s device is designed to be portable for use outside of a hospital setting (see at least [0007-0010] and [0046]).  Accordingly, it is implicit that all parts necessary to provide treatment would be provided with the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to provide Erickson’s limb stabilization apparatus with at least one external donor blood container, as further suggested by Erickson, in order to enable donor blood to be quickly administered to the apparatus as needed to maintain a desired blood level.


With respect to Claim 26, Erickson teaches the method of Claim 25, wherein the system is configured to prevent ensanguination by recirculating blood when an arterial laceration occurs (paragraph [0007]), and the system is configured to oxygenate blood and measure arterial oxygen saturation (paragraph [0077]).  Erickson further teaches that the recirculaton system may be placed in a variety of locations on the limb or on the body depending on the specifics of the injury (paragraphs [0050-0051], [0056-0060]).  
However, it is obvious and implicit that collected arterial blood would be returned to the arterial circulation, as it is well known in the art of extracorporeal blood treatment that oxygenated blood should be reinfused into the arterial line.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Erickson’s treatment method such that blood is recirculated through a cannula to the arterial side of the limb, because it is well known in the art that arterial blood should be recirculated to the arteria circulation of the patient. 

	With respect to Claim 27, Erickson teaches the steps of determining a desired pump flow rate for the blood recirculation system ([0074] teaches that the user determines a required pump speed depending on the type of injury), and adjusting the pump accordingly.  Although Erickson does not specifically teach the step of determining a desired pressure in the blood recirculation system, it is extraordinarily well known in the art that pump speed is directly proportional to blood pressure within the blood flow path.  Therefore, it would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the instant application to have the system determine a desired pressure, instead of or in addition to determining pump flow rate, in order to provide a well-known, alternate means for controlling the flow of blood through the recirculation system. 
	
. 

Claims 19, 21, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Shettigar (US 5,876,611). 
Erickson teaches the limb-stabilization apparatus and method as claimed, and further teaches that the pump 48 is configured to automatically operate when liquid is present in the sump [0064], and that it is important to prevent the discharge of air into the body of the patient (see Abstract).  Erickson, however, does not explicitly teach that the sump comprises a blood level or blood volume sensor, wherein the pump is controlled based on measurements from the sensor, such that the pump is activated when the level/volume is above a threshold and stops when the level/volume is below said threshold level.  
Shettigar teaches a blood salvaging system and method comprising a reservoir 20 comprising minimum and maximum volume sensors that monitor the blood level/volume in the reservoir (32, 34; Figure 1A-1B; Column 7, Line 39 through Column 8, Line 40). When the level/volume of blood falls below a preset limit, the system automatically turns off the pump, thereby allowing the blood level to rise above the minimum limit.  the speed of the pump may also be controlled according of the level of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johns (US 2009/0081079) teaches an ambulatory extracorporeal blood treatment device wherein blood is received from a patient, pumped through a treatment element (specifically an oxygenator), and returned to the patient. 
Olson (US 5,275,585) teaches an autotransfusion device for draining a wound site into a reservoir, and thereafter reinfusing blood from the reservoir back into the patient. 
Gentelia et al. (US 5,078,677) teaches an apparatus for collecting blood from a patient’s chest and reinfusing said blood back into the patient’s body
Schneider (US 2017/0043067) teaches a wound care device comprising a limb covering device and a negative pressure that is generated in the wound space. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781